

116 HR 6492 IH: Ensuring Homeowner and Occupant Monetary Encouragement and Stability Act 
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6492IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Rush (for himself, Mr. Hastings, Mr. Thompson of Mississippi, Mrs. Napolitano, Mr. McNerney, Mr. Carson of Indiana, Ms. Judy Chu of California, Ms. Bass, Ms. Wilson of Florida, Mr. Raskin, Mr. Soto, Mr. Cisneros, Mrs. Hayes, Ms. Tlaib, and Ms. Norton) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require any payments of principal or interest on a residential mortgage loan that are deferred during a COVID–19 emergency period to be due no earlier than the last day of the loan term, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Homeowner and Occupant Monetary Encouragement and Stability Act  or the Ensuring HOMES Act. 2.Treatment of deferred residential mortgage payments(a)In generalWith respect to any payments of principal or interest on a residential mortgage loan that are deferred during a COVID–19 emergency period (whether pursuant to Federal law or otherwise), the applicable holder or servicer of such loan may not require such payments to be due until the later of—(1)the last day of the loan term; or(2)the end of the deferral period.(b)Rule of constructionNothing in this section may be construed as prohibiting a borrower from making payments on a loan before the date specified under subsection (a).(c)DefinitionsIn this section:(1)Residential mortgage loanThe term residential mortgage loan means any loan which is secured by residential real property designed principally for the occupancy of families, regardless of the number of families by which the real property is designed to be occupied.(2)COVID–19 emergency periodThe term COVID–19 emergency period means the period that—(A)begins upon a date that the President declares an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to a Coronavirus Disease 2019 (COVID–19) pandemic; and(B)ends upon the date of the termination by the Federal Emergency Management Administration of such emergency declaration.3.Tenant Protection Program(a)In generalThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) shall carry out a program to be known as the Tenant Protection Program, under which the Secretary shall make quarterly loans to landlords who waive rent owned by tenants during the COVID–19 emergency period, in accordance with this section.(b)Loan details(1)Loan amountA loan provided under this section shall be in an amount equal to no more than half of the amount of rent that a landlord anticipates waiving during the applicable quarter.(2)Fees; interestThe Secretary may not charge any fee in connection with a loan made under this section and may not charge interest on any such loan in an amount greater than 4 percent.(c)Loan forgivenessThe Secretary shall forgive any loan made under this section to a landlord if—(1)the landlord permits each tenant of the landlord to extend any lease until the date that is 60 days after the end of the COVID–19 emergency period, if such lease would have terminated before such date; and(2)the landlord enters into an agreement with the Secretary under which the landlord will not evict any tenant until the date that is 60 days after the end of the COVID–19 emergency period.(d)COVID–19 emergency period definedIn this section, the term COVID–19 emergency period has the meaning given that term under section 2.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.4.Rules of application(a)Application to existing and new emergenciesThis Act shall apply to a COVID–19 emergency period (as defined under section 2) in existence on the date of enactment of this Act or beginning after the date of enactment of this Act.(b)Retroactive effectWith respect to the COVID–19 emergency period in existence on the date of enactment of this Act, the provisions of this Act shall apply retroactively to actions taken beginning on the first day of such emergency period.